Citation Nr: 0944981	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  09-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The Veteran's appeal is now under the jurisdiction of 
the RO in Montgomery, Alabama.  Please note this appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's July 2008 notice of disagreement also disagreed 
with the July 2008 decision on service connection for a back 
disorder, but no statement of the case (SOC) has been issued 
on this claim.  That claim, as well as the appeals for 
service connection for hearing loss and tinnitus, is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran contends that his hearing loss and tinnitus are 
due to noise exposure while in basic training at Fort Lee, 
Virginia.  He has submitted a statement from a licensed 
audiologist which suggests that the Veteran's only noise 
exposure was in service.  While this is not enough evidence 
to concede noise exposure, it does trigger VA's duty to 
obtain additional records.  Regulations provide that efforts 
must be made to secure all private medical records and VA 
records that may exist related to the Veteran's claim. 38 
C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining 
records outside the custody of the federal government as "an 
initial request for the records, and, if the records are not 
received, at least one follow-up request."  As for federal 
records, 38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  

The Veteran's DD 214 indicates that he was a unit supply 
specialist.  No additional service personnel records have 
been associated with the claims file.  These are of import as 
they would indicate whether the Veteran was exposed to noise 
during basic training or at any other point during active 
duty.

The Veteran has also submitted a statement from the same 
licensed audiologist which suggests a link between noise 
exposure in service and the Veteran's current hearing loss 
and tinnitus.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  A VA 
examination on the nature and etiology of the Veteran's 
hearing loss and tinnitus is needed.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).
 
As noted above, the Veteran has appealed the issue of service 
connection for a back disorder.  As an SOC has not been 
issued on this claim, it is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  When a notice 
of disagreement is timely filed, the RO must reexamine the 
claim and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare an SOC pursuant to 38 
C.F.R. § 19.29 (2009), unless the matter is resolved by 
granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2009).  As the RO has not 
granted the Veteran's claim for service connection for a back 
disorder and the Veteran has not withdrawn the appeal, an SOC 
must be issued.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service 
personnel records.  Evidence of attempts 
to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the 
claims file.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his hearing loss and 
tinnitus.  The entire claims file must 
be made available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment and 
personnel records, VA and private 
treatments records, and the statements 
of the Veteran.  The examiner should 
conduct a complete history and physical 
and offer an opinion as to whether (a) 
hearing loss and (b) tinnitus:  Had its 
onset in service, is related to 
service, or was aggravated by service 
or a service-connected disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  Issue an SOC on the issue of service 
connection for a back disorder.  Advise 
the Veteran of the need to timely file a 
substantive appeal to perfect the appeals.  
The appropriate time to respond must be 
afforded.  If in order, the matter should 
then be returned to the Board for 
appellate review.

4.  After completing the above action, 
the claims for service connection for 
hearing loss and tinnitus should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

